Title: To George Washington from a Board of General Officers, 2 June 1778
From: Board of General Officers
To: Washington, George


                    
                        [Valley Forge] June 2d 1778.
                    
                    In Obedience to Directions received from the Commander in Chief relative to the Examination of a certain Thomas Shank, charged with being a Spy sent from Philadelphia: The Board, after a careful Hearing of the Prisoner, and of the Witnesses against him, are of Opinion.
                    First—With respect to the Criminality of said Thomas Shank, the Board divided; Ten being clear that he is guilty, & four not satisfied.
                    Second. Whether he is a proper Subject of Punishment, and Example?
                    The Board divided; nine of the Ten being of Opinion that he is a proper Subject for Example.
                    Third. Eight of the nine are of Opinion that he ought to suffer Death by the Cord.
                    
                        Charles Lee President
                    
                